      Case 4:21-cv-00116-P Document 14 Filed 04/16/21         Page 1 of 6 PageID 495



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 SHLONDA BAKER,                              §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §   Civil Action No. 4:21-cv-00116-P
                                             §
 UNITED PARCEL SERVICE, INC.,                §
                                             §
      Defendant.                             §

                        MEMORANDUM OPINION & ORDER

         Before the Court is Plaintiff Shlonda Baker’s Motion to Remand (ECF No. 8),

Defendant United Parcel Service, Inc.’s Response (ECF No. 11), and Plaintiff’s Reply

(ECF No. 13). Having considered the briefs and applicable law, the Court concludes that

Plaintiff’s Motion to Remand should be and hereby is GRANTED.

                                    BACKGROUND

         Plaintiff alleges that she was employed by Defendant from July 2019 through June

2020, and that during her employment, she injured her shoulder on the job. ECF No. 1-5

at 3. Although Plaintiff attempted to work through the pain, she had to see a physician. Id.

And while Defendant initially put Plaintiff on a temporary work assignment, Plaintiff

alleges that Defendant eventually began harassing her about working before sending her

home. Id. When Plaintiff attempted to return to work, she alleges her supervisor refused

to allow her to return. Id. Subsequently, Plaintiff was terminated for missing too much

work. Id.
   Case 4:21-cv-00116-P Document 14 Filed 04/16/21             Page 2 of 6 PageID 496



       Plaintiff filed suit against Defendant in Texas state court and alleged worker’s

compensation claims under Section 451.001 of the Texas Labor Code. Id. at 5. She then

filed a First Amended Petition and added disability discrimination claims for violations of

Sections 21.051 and 21.055 of the Texas Labor Code. ECF No. 1-6 at 5–6.

       Defendant removed the case to this Court on the basis of diversity jurisdiction, as it

is undisputed that Plaintiff is a Texas citizen and Defendant is a citizen of Delaware and

Georgia. Nt. of Removal at 3; ECF No. 1; see 28 U.S.C. § 1441. It is also undisputed that

the amount in controversy exceeds $75,000. Id. at 4. Yet Plaintiff file a Motion to Remand

because her worker’s compensation claims are not removable pursuant to 28 U.S.C. §

1445(c). Mt. to Remand. Alternatively, Plaintiff sought severance and a remand of her

worker’s compensation claims only. Id. at Prayer. Defendant responded by conceding (as

it had in its Notice of Removal at p.2 n.1) that Plaintiff’s worker’s compensation claims

are not removable but that her disability discrimination claims are and that all other

diversity requirements are met, so Defendant requested severance and remand of the

worker’s compensation claims only. Resp. to Mt. to Remand at 6–7. In her Reply, Plaintiff

revised her position and contended the Court had no authority to sever the retaliation claims

and instead should remand the entire action to state court. Reply at 10 n.33. Plaintiff set

forth Escobedo v. Time Warner Entertainment Advance Newhouse Partnership, 811 F.

Supp. 2d 1289 (S.D. Tex. 2011), a case Plaintiff contends “is directly on point and wholly

supports Plaintiff’s position.” Reply at 1.

       Because it is undisputed that Plaintiff’s worker’s compensation claims under

Section 451.001 should be remanded, the only dispute for the Court to resolve is whether

                                              2
   Case 4:21-cv-00116-P Document 14 Filed 04/16/21                 Page 3 of 6 PageID 497



Plaintiff’s disability discrimination claims under Section 21 should be remanded as well,

or whether they can and should be severed and the Court retain diversity jurisdiction over

the Section 21 claims.

                                          ANALYSIS

       The Court agrees that Escobedo v. Time Warner Entertainment Advance Newhouse

Partnership squarely addressed the specific issue before the Court. In Escobedo, the

United States District Court for the Western District of Texas considered a case in which a

plaintiff alleged a worker’s compensation retaliation claim and an age discrimination claim

under state law. 811 F. Supp. 2d at 1294. The defendant had removed the case under

Section 1441 based on diversity jurisdiction but when presented with a motion to remand

the defendant conceded that the worker’s compensation claim was non-removable pursuant

to Section 1445(c). 1 Id. Like here, the defendant in Escobedo asserted that the district

court should sever and keep the age discrimination claim and remand the worker’s

compensation claim. Id. at 1291. The Escobedo court rejected the defendant’s position

and concluded that severance was not available in a diversity jurisdiction case: “The

additional grant of removable jurisdiction prescribed by Congress—§ 1441(c)—applies

only to those separate and independent federal question claims joined with otherwise non-

removable claims.” Id. at 1294 (emphasis added). Thus, the Escobedo court concluded

that the entire case, rather than just the worker’s compensation claim, should be remanded:



       1
         Section 1445 provides, in part, that “[a] civil action in any State court arising under the
workmen’s compensation laws of such State may not be removed to any district court of the United
States.” 28 U.S.C. § 1445(c).
                                                 3
      Case 4:21-cv-00116-P Document 14 Filed 04/16/21              Page 4 of 6 PageID 498



         § 1441(c) is inapplicable to the instant case as Plaintiff’s diversity claim does
         not fall within the class of cases governed by § 1441(c). Additionally,
         because § 1441(c) is the removal statute that provides for severance and
         remand of those non-removable claims, the Court finds that the entire case
         must be remanded to state court.

Id.

         In another factually similar case, Judge Boyle analyzed these statutes and reached

the same conclusion. She provided the following helpful summary that is applicable to this

case:

         [T]his Court’s jurisdiction is based solely on diversity grounds and this action
         was removed pursuant to § 1441(a). Under § 1441(a), if Congress expressly
         provides, removal may be limited. A workers’ compensation retaliation
         claim, such as the one here, is one such type of claim that prevents removal
         of the civil action under § 1445(c). Sherrod [v. Am. Airlines], 132 F.3d [112]
         1117 [(5th Cir. 1998)]. A “civil action” is the entire case, not merely an
         individual claim. Severance and remand of the nonremovable claim is
         appropriate only when the district court’s jurisdiction is based on a federal
         question; there is no such provision when the court’s jurisdiction is based on
         diversity. 28 U.S.C. § 1441(c). Thus, because § 1441(c) is inapplicable to
         diversity jurisdiction cases, this civil action, in its entirety, must be remanded
         to County Court at Law No. 4 of Dallas County, Texas.

Carey v. Bank of Am., N.A., 904 F. Supp. 2d 617, 620 (N.D. Tex. 2013).

         While Defendant does cite several cases to support its position that the Court should

sever and remand Plaintiff’s worker’s compensation claims only, these district court cases

are not binding and “to the extent that their holdings differ from the Court’s conclusion in

this case, the Court respectfully disagrees with those holdings.” Jackson v. Wal-Mart

Stores Tex., LLC, 925 F. Supp. 2d 810, 815 (N.D. Tex. 2013) (Godbey, J.) (acknowledging

and rejecting these cases severing and remanding only worker’s compensation claim); see

also Carey, 904 F. Supp. 2d at 621 (same). Moreover, the Court finds Defendant’s cases


                                                 4
   Case 4:21-cv-00116-P Document 14 Filed 04/16/21            Page 5 of 6 PageID 499



distinguishable. Climer v. Twin City Fire Ins. Co., No. CIV.A 304-CV-0552G, 2004 WL

1531796 (N.D. Tex. July 8, 2004), is factually distinguishable because, unlike this case, it

involved a direct action against the worker’s compensation insurance carrier for violations

of the Workers’ Compensation Act, as well as a host of statutory and common law

insurance-related claims. Smith v. Fujicolor Processing, Inc., No. CIV.A. 3:02-CV-1218,

2002 WL 1798918 (N.D. Tex. Aug. 2, 2002), and Johnson v. Dal-Tile Corporation, No.

3:03-CV-2376-H, 2003 U.S. Dist. LEXIS 20508 (N.D. Tex. Nov. 14, 2003), are

distinguishable because, unlike the instant case, they were removed based on federal

question jurisdiction.

       Therefore, relying on the analysis in Escobedo and Carey, the Court finds that

because this case was removed under diversity jurisdiction and because Section 1441(c) is

inapplicable to this diversity case, the entire case must be remanded. See Escobedo, 811

F. Supp. 2d at 1293 (“[T]he removability and related severance and retention of claims

premised on diversity jurisdiction no longer exists when filed in conjunction with an

otherwise non-removable claim.”); Jackson, 925 F. Supp. 2d at 813–815 (remanding entire

worker’s compensation case removed on diversity grounds that included state law

retaliatory discharge claim); Carey, 904 F. Supp. 2d at 620 (“The case before this Court

was removed solely on diversity grounds and therefore § 1441(c) is inapplicable. In other

words, the statute does not offer the severance and remand option which would permit the

claims based upon diversity jurisdiction to be severed from the non-removable state claim

and remain in federal court.”); cf. Allsup v. Liberty Mut. Ins. Co., 782 F. Supp. 325, 328

(N.D. Tex. 1991) (Sanders, C.J.) (“In the final analysis, severing the claims to remand only

                                             5
   Case 4:21-cv-00116-P Document 14 Filed 04/16/21          Page 6 of 6 PageID 500



the workers’ compensation claim would take the Court through burdensome and wasteful

procedural gymnastics.”).

      However, because there remains no controlling Fifth Circuit precedent on point and

because Defendant presented a reasonable argument, Plaintiff’s request for attorney’s fees

is DENIED. See Jackson, 925 F. Supp. 2d at 815; Carey, 904 F. Supp. 2d at 621.

                                    CONCLUSION

      Therefore, the Court concludes that Plaintiff’s Motion to Remand should be and

hereby is GRANTED. This case is REMANDED to the 342nd District Court of Tarrant

County, Texas. The Clerk of this Court is INSTRUCTED to mail a certified copy of this

Order to the District Clerk of Tarrant, County, Texas.

      SO ORDERED on this 16th day of April, 2021.




                                            6
